ORIG4VqL                                        10/13/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 20-0005

                                      PR 20-0005
                                                                         OCT 1 3 2020
                                                                       Bowen Uteenw000
                                                                     Clerk of Supreme Coun
                                                      )                 State of Montana
IN RE THE PETITION OF PETER M. WOLFF                           ORDER
                                                      )


      Peter M. Wolff has petitioned the Court to waive the bar examination requirement
for purposes of his application by motion to the State Bar of Montana. By rule, applicants
for admission by motion "must have been admitted by bar examination to practice law" in
another state, territory or protectorate of the United States or the District of Columbia.
Rule V.A.2., Rules of Admission. Wolff was admitted to the practice of law in the State
of Wisconsin pursuant to that State's diploma privilege, and therefore has not been
previously admitted by bar examination. Wolff was admitted in 2003 and has since been
actively practicing in Wisconsin. Wolffs practice and experience following his admission
by diploma privilege provide an acceptable basis for waiver of the requirement of
admission by bar exarnination. We previously waived the examination requirement under
similar circumstances. See Petition ofDevorkin, 16-0002(Order, Jan. 26, 2016); Motion
ofDevorkin, 16-0002(Order, May 17, 2016). Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Peter M. Wolff to waive the bar
examination requirement for purposes of his current application for admission by motion
to the State Bar of Montana is GRANTED.
       The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
       DATED this /i       day of October, 2020.


                                                              Chief Justice
 ,Lrge4- 1
(9_1 A4 2.1&